Citation Nr: 1738068	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-08 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder condition. 

2.  Entitlement to service connection for a right shoulder condition. 


REPRESENTATION

Veteran represented by:	Alan A. Watt, Agent


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served in the National Guard from January 1964 to June 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010, rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims file is currently with the Houston, Texas RO.  

In May 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  In July 2008 the Veteran claimed service connection for a right shoulder condition.  

2.  In an undated administrative decision, uploaded to VBMS October 2008, the RO denied service connection for a right shoulder condition; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the October 2008 decision relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right shoulder condition.

4.  Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's right shoulder arthritis is etiologically related to his service during active duty for training.


CONCLUSIONS OF LAW

1.  The October 2008 decision denying service connection for a right shoulder condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2.  New and material evidence has been received and the claim for service connection for a right shoulder condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for establishing service connection for right shoulder arthritis have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the Board's decision herein grants entitlement to reopen the claim for service connection, and grants service connection for a right shoulder condition, it constitutes a complete grant of the benefits sought on appeal, hence no further action is required to comply with the VCAA and the implementing regulations in regards to these issues. 

II. New and Material Evidence to Reopen the Claim for Service Connection

A. Legal Criteria

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

B.  Factual Background and Analysis 

In October 2008, the RO uploaded to VBMS, a decision denying the Veteran's claim for entitlement to service connection for a right shoulder condition.  The Veteran was notified of this denial but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its denial, the RO indicated the Veteran did not have any qualifying service, and denied service connection on that basis.  

The evidence received since the denial includes VA military personnel records, and treatment records with indications the Veteran injured his right shoulder during active duty for training, a VA examination, and private physician statements, proposing a nexus between his current shoulder disability and service.

In December 2009, the Veteran submitted a statement request to reopen the previously denied claim of service connection for a right shoulder condition.   

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Accordingly, for the aforementioned reasons, as the new evidence relates to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted. 





III. Service Connection for a Right Shoulder Condition

A. Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Factual Background and Analysis  

In July 2008, the Veteran filed a claim for service connection for right shoulder tendonitis.  In a September 2008 statement, the Veteran indicated that in January 1990, while stationed in Minnesota for cold weather training, he slipped on ice and fell landing on his right shoulder.  He stated he was then taken to a medical aid station where the doctor prescribed him Motrin. 

According to service treatment records, on January 16, 1990, while at Camp Ripley, MN, while undergoing Annual Training, the Veteran sustained an injury to his right shoulder.  He was admitted to a Medical Government facility for treatment.  He had fallen on his side, and struck his right shoulder, with the assessment being a contusion.  In February 1990 the Veteran reported continued right shoulder discomfort during movement, and requested further evaluation.  The assessment was a slowly resolving strain.  

In a November 2001 private treatment record from Baptist Health System, the Veteran was seen with complaints of right shoulder pain.  

In May 2010 at the Watson Clinic, the Veteran was seen with complaints of right shoulder pain, and given Celebrex.  

In November 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by a claimed in service injury, event or illness.  The examiner noted there was evidence of right shoulder injury in January 1990, with subsequent records from February 1990 documenting full range of motion.  The examiner also stated that the STRs are silent with respect to evidence of structural damage of the right shoulder during service.  Civilian treatment records dated May 15, 1990, noted shoulder pain/tendonitis with permission to return to duty May 17, 1990.  

In an April 2011 statement from Dr. N. H. Shannon, Dr. Shannon stated the Veteran had recently been examined, and his MRI scans had been reviewed.  The MRI showed hypertrophic changes in the acromioclavicular joint with impingement on the supraspinatus tendon component of the rotator cuff, with full thickness tear of his tendon distally, without retraction.  There is also effusion in the subacromial subdeltoid bursa.  Additionally, x-rays of the right shoulder from July 2008 show benign degenerative changes.  Dr. Shannon opined that the Veteran had not had any other acute injuries or episodes of acute pain that would be significant for the type of damage he has to his shoulder.  Dr. Shannon opined that the injury the Veteran sustained in 1990 is the reason for his pain, and was the cause of the damage to his shoulder.  A fall on ice with all of this weight impacting his right shoulder is a traumatic injury, and could cause the injuries noted on the MRI, much more than his daily work as a mechanic.  Once someone has suffered an injury with such trauma they are more likely to develop arthritis in the injured joint.  The initial injury, and/or possible mistreatment of that injury would be the underlying cause of his problems.  

In June 2015, the Veteran underwent a VA examination.  The Veteran was diagnosed with bilateral AC joint arthritis.  The examiner concluded the Veteran's right shoulder condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that the STRs are silent with respect to structural damage of the right shoulder in service.  The record notes the Veteran was granted permission to return to duty in May 1990.  The next mention of a shoulder condition was in 2001.  In 2008 he was diagnosed with right shoulder bursitis/tendonitis, and in 2010 with arthritis and bilateral AC joint arthritis. 

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has a right shoulder condition due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board finds that the preponderance of the evidence supports a finding that the Veteran's current right shoulder arthritis is related to service.  Though there are negative VA opinions, there are statements in support of the Veteran's claim and a positive medical opinion.  The Veteran has consistently stated that his shoulder condition originated during service.  Dr. Shannon concluded there was a link between the Veteran's in-service injury and current condition.  The Board finds that this opinion is probative, as it is based on an examination of the Veteran, a review of the Veteran's service treatment records, as well as the Veteran's credible statements.  Furthermore, the record indicates Dr. Shannon, is professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007). 

As the Board finds that Dr. Shannon's report is competent and probative in addressing whether the Veteran's right shoulder condition is related to service, the Board further finds that the evidence is in equipoise.  Consequently, the Board affords the Veteran the benefit of the doubt, and finds that there is competent medical evidence linking his shoulder condition to service.  Therefore, service connection for right shoulder arthritis is warranted.


ORDER

Entitlement to service connection for right shoulder arthritis is granted.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


